Citation Nr: 1002012	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the right lower 
extremity.

2. Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1962 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In March 2008 the Board issued a decision denying an 
additional claim the Veteran had appealed - for an initial 
compensable rating for his erectile dysfunction (ED), another 
complication of his diabetes.  The Board remanded his 
remaining claims for higher initial ratings for his diabetic 
peripheral neuropathy of the lower extremities to RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

The diabetic peripheral neuropathy of the Veteran's lower 
extremities results in "mild" incomplete paralysis of the 
right external popliteal nerve, whereas it results in 
"moderate" incomplete paralysis of the left external 
popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the diabetic peripheral neuropathy of the 
right lower extremity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8521 (2009).

2.  But the criteria are met for a higher 20 percent rating 
for the diabetic peripheral neuropathy of the left lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8521 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2004, January 2005, March 2005, and March 2008.  These 
letters informed him of the type of evidence needed to 
substantiate his claims and apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Keep in mind that his claims initially arose in the context 
of him trying to establish his underlying entitlement to 
service connection, since granted, and he has appealed the 
ratings initially assigned for his disability, so a 
downstream issue.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the initial intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to 
the further communications with the Veteran, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
And, here, the Veteran received the required SOC in 
March 2006 discussing the reasons and bases for not assigning 
initial ratings higher than 10 percent and citing the 
applicable statutes and regulations.  He also received an 
SSOC in July 2006.  Moreover, even more recently, following 
and as a result of the Board's March 2008 remand, he received 
an additional VCAA notice letter later in March 2008 - 
including, as required by Dingess, discussing the downstream 
disability rating and effective date elements of his claims.  
And the AMC has since readjudicated his claims in the October 
2009 SSOC, including considering any additional evidence 
received in response to that additional Dingess notice.  See 
again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he identified.  He 
was also examined for VA compensation purposes in April 2005 
and more recently in September 2009, following and as a 
result of the Board's remand.  These examination reports and 
medical and other evidence on file contain the information 
needed to assess the severity of his peripheral neuropathy, 
the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the AMC has substantially complied with the 
Board's March 2008 remand directives in further developing 
the claims by, as mentioned, providing the additional VCAA 
Dingess notice and having the Veteran examined to 
reassess the severity of his lower extremity diabetic 
peripheral neuropathy.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.	Whether the Veteran is Entitled to Higher Initial 
Ratings for the Diabetic Peripheral Neuropathy in his 
Lower Extremities

In the May 2005 decision at issue, the RO granted service 
connection for peripheral neuropathy of the Veteran's lower 
extremities as secondary to his diabetes mellitus that was 
also service connected in that decision as a residual of 
exposure to herbicides (specifically, the dioxin in Agent 
Orange) while in Vietnam.  He believes he is entitled to 
higher initial ratings for his lower extremity 
diabetic peripheral neuropathy.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (indicating that when, as here, 
the Veteran has appealed the initial ratings assigned 
following the grant of service connection, VA adjudicators 
must consider his claims in this context, which includes 
determining whether to "stage" his ratings to compensate 
him for times since the effective date of his award when his 
disabilities may have been more severe than at others).



In other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The diabetic peripheral neuropathy affecting the Veteran's 
lower extremities has been rated under Diagnostic Code 8521 
for paralysis of the external popliteal nerve.  DC 8521 
provides a 10 percent rating for mild incomplete paralysis of 
this nerve, a 20 percent rating for moderate incomplete 
paralysis, and a 30 percent rating for severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The words "mild," "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the diabetic peripheral neuropathy of the 
Veteran's left lower extremity warrants a higher 20 percent 
rating, but that the peripheral neuropathy affecting his 
right lower extremity does not, so the existing 10 percent 
rating will be confirmed.  The evidence for consideration 
includes the reports of two VA examinations, one dated in 
April 2005 and the other in September 2009.

At the April 2005 VA examination, the Veteran reported pain 
and numbness in his toes and ball of each foot.  The examiner 
found normal knee and ankle jerks, bilaterally.  The examiner 
also found normal muscle strength, muscle tone and motor 
function of both lower extremities.  As well, the examiner 
found normal sensation to vibration, pain, light touch and 
position sense.  The examiner diagnosed neuralgia and stated 
the Veteran's condition affected his occupational and daily 
activities by decreasing his mobility.

At the more recent September 2009 VA examination, the Veteran 
reported experiencing constant numbness and intermittent pain 
in his toes and the balls of his feet.  The examiner found 
normal reflexes at the knee and ankle in both lower 
extremities.  The examiner also found active movement against 
full resistance at the hip, knee, ankle and great toe, 
although he noted the Veteran had mild difficulty with 
dorsiflexion and eversion of his left foot.  The examiner 
noted impaired sensation to light touch and pinprick in the 
soles of each foot and in the first web space between the 
toes.  A nerve conduction study found a mild reduction in 
left sural sensory amplitude consistent with mild patchy 
sensory neuropathy in the left lower extremity.

As for the right lower extremity, the Veteran's condition 
does not warrant a higher 20 percent rating because he does 
not have impairment of reflexes, motor strength or motor 
function due to his neuropathy.  He complained of numbness 
and pain in his right foot, and his sensory impairment was 
confirmed by impaired light touch and pinprick tests during 
the more recent September 2009 VA examination.  


But as his right-sided neuropathy is wholly sensory, only a 
mild sensory impairment was detected on physical examination, 
and no neurological impairment was found on the nerve 
conduction study, so the neuropathy in this lower extremity 
is most appropriately rated at the existing 10-percent level.

As for his left lower extremity, however, the neuropathy 
affecting this other extremity warrants a higher 20 percent 
rating because, in addition to his mild sensory symptoms he 
had some mild limitation of function.  At his September 2009 
VA examination, he had some difficulty with dorsiflexion and 
eversion of his left foot.  Additionally, the nerve 
conduction study detected some impairment of the left sural 
nerve.  But since he still had active strength against full 
resistance and normal reflexes in this extremity, there is no 
basis for assigning an even higher rating because it cannot 
be said that his associated impairment is "severe" (versus 
"moderate").  So to this extent his appeal is being 
granted.

The Veteran has never had more than "mild" nerve impairment 
in his right lower extremity and never more than "moderate" 
nerve impairment in his left, so the Board may not "stage" 
his ratings under Fenderson.  Rather, this represents his 
maximum level of disability since the effective date of the 
grant of service connection.

III.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  


Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
10 percent for the peripheral neuropathy of the right lower 
extremity and 20 percent for the peripheral neuropathy of the 
left lower extremity sufficiently contemplate the extent of 
the Veteran's symptoms and resulting impairment, referral to 
the Under Secretary for Benefits, the Director of 
Compensation and Pension Service or other appropriate 
designate for consideration of an extra-schedular evaluation 
is not required.  In other words, there is no evidence the 
Veteran's peripheral neuropathy of the lower extremities has 
caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular ratings, 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 

Although the Veteran claims that he left his position as a 
line lead because he could no longer tolerate long periods of 
standing required by the position, there is no evidence that 
his neurological impairment would preclude other types of 
substantially gainful employment.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 10 percent for 
the diabetic peripheral neuropathy of the right lower 
extremity is denied.

However, a higher 20 percent initial rating is granted for 
the diabetic peripheral neuropathy of the left lower 
extremity, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


